ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_02_FR.txt.            OPINION DISSIDENTE COMMUNE
      DE MM. LES JUGES AL-KHASAWNEH ET YUSUF

 raduction]

Impossibilité de souscrire au point 6 du dispositif — Violation des droits de
  Diallo en tant qu’unique associé — Lien de causalité entre son expulsion et
  violations de ses droits en tant qu’associé — Précédent dangereux pour les
 estisseurs étrangers — Différence par rapport aux investisseurs protégés par
  traité — Développements modernes dans le domaine des investissements
 angers — Etat du droit laissant à désirer — Distinction entre personnalité
 rale et personnalité de l’actionnaire — Distinction inhérente à la notion de
 ponsabilité limitée — Distinction toutefois non absolue — Différences par
pport à la Barcelona Traction — Relation triangulaire — Situation dans
 uelle l’Etat national de la société se trouve être le même que l’Etat dont la
 ponsabilité est invoquée — Considérations d’équité — Arrêt de la Barcelona
action dépassé par les faits — Arrêt de 2007 revêtant l’autorité de la chose
 ée — Prise en compte des droits propres de l’associé ne remettant pas en
estion cette autorité — Droits propres incluant le droit de propriété — Impor-
nce de la taille de la société et des personnes qui la dirigent — Occasion
 nquée pour la Cour, en ne reconnaissant pas les droits de M. Diallo,
 ccorder réparation — Occasion manquée, également, de prendre acte des
 ents développements du droit des investissements et du droit relatif aux
oits de l’homme.


 Nous regrettons de ne pouvoir nous associer au point 6 du dis-
 sitif, dans lequel la Cour « [d]it que la République démocratique du
ongo n’a pas violé les droits propres de M. Diallo en tant qu’associé des
ciétés Africom-Zaïre et Africontainers-Zaïre », et ne jugeons pas non
us convaincants le raisonnement et les considérations sur lesquels repose
  te conclusion.
 Bien au contraire, nous estimons que, en arrêtant et en détenant à deux
prises M. Diallo, une première fois en 1988-1989 (cas dans lequel la
our a conclu à l’irrecevabilité) et une seconde fois en 1995-1996, cette
rnière incarcération étant suivie de son expulsion du territoire congo-
 s, la RDC a commis une profonde injustice à l’égard de l’intéressé,
 n seulement en tant que personne, mais également en tant qu’unique
socié et gérant de ses deux sociétés — une injustice qu’a encore aggra-
e le laps de temps prodigieux qui s’est écoulé avant que l’affaire ne
  t tranchée (douze ans, depuis le dépôt de la requête de la République
  Guinée).
 Cette injustice commence avec le traitement réservé à M. Diallo par les
 torités congolaises en 1995-1996 (arrêt, par. 165, points 2, 3 et 4),
gé illicite par la Cour, et avec son « arrestation et [sa] détention visant
 .. [la] mesure d’expulsion », jugées quant à elles arbitraires, ainsi qu’avec

                                                                           65

fait, également reconnu par la Cour (dans ce qui est peut-être la seule
ncession à la réalité qu’elle ait faite dans ce passage de l’arrêt), que

   « il est difficile de ne pas percevoir un lien entre l’expulsion de
   M. Diallo et le fait qu’il ait tenté d’obtenir le recouvrement des
   créances qu’il estimait être dues à ses sociétés par, notamment, l’Etat
   zaïrois ou des entreprises dans lesquelles ce dernier détient une part
   importante du capital, en saisissant à cette fin les juridictions civiles »
   (arrêt, par. 82).

Dans son arrêt toutefois, la Cour se refuse à tirer la conclusion évi-
nte et inéluctable qu’appellent, sauf le respect que nous lui devons, les
nstatations qui précèdent. Il ne fait aucun doute que l’expulsion de
. Diallo n’était pas une fin en soi. Elle était, selon toute probabilité,
stinée à contrarier les tentatives faites par l’intéressé pour obtenir le
couvrement de ses créances. Telle en a tout au moins été la conséquence
  chose que les autorités congolaises savaient, ou auraient dû savoir.
L’énormité de l’injustice commise à l’encontre de M. Diallo peut éga-
ment se mesurer à une autre aune. M. Diallo n’était pas un actionnaire
 rmi bien d’autres, « séparé [de la société] par de nombreuses barrières »
 ne pouvant, dès lors, « être identifié » à celle-ci, à la différence du cas
 é au paragraphe 41 de l’arrêt rendu en l’affaire de la Barcelona Trac-
 n (Barcelona Traction, Light and Power Company, Limited (Belgique
Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 34, par. 41). Il
  formait, dans la pratique, qu’un avec les deux sociétés. En outre, ses
 rts sociales ne représentaient pas une petite fraction de sa fortune, elles
rmaient pratiquement toute sa richesse, de sorte que, en conséquence
s mesures prises à son encontre par les autorités congolaises, M. Diallo
 st trouvé réduit à l’état d’indigence.
Or, compte tenu de l’arrêt rendu, cette injustice ne s’arrêtera pas à
. Diallo. Il pourrait, en effet, s’agir d’un dangereux précédent pour les
vestisseurs étrangers. Un Etat cherchant à exproprier les actifs d’une
ciété unipersonnelle (le terme « unipersonnelle » étant ici utilisé pour
signer une société privée à responsabilité limitée qui en est venue à ne
mpter qu’un associé gérant, et a été autorisée à mener des transactions
  tant que telle, ou une société composée seulement d’un petit nombre
associés) n’aurait qu’à en expulser de son sol l’associé. Si l’Etat ayant
océdé à l’expropriation se trouve être aussi l’Etat national de la société,
  donc l’Etat supposé en assurer la protection, l’investisseur n’aura
 cune possibilité d’obtenir réparation. En d’autres termes, une telle
esure se traduira concrètement par une expropriation indirecte non
umise à l’obligation d’indemnisation ou à la nécessité de démontrer
xistence d’un intérêt public qui viendrait la légitimer.
Heureusement, les investisseurs étrangers dont les investissements sont
uverts par des traités bilatéraux ou multilatéraux d’investissement
 aient à l’abri de tels risques. Ces traités vont généralement bien au-delà
  ce qu’a demandé la Guinée en l’espèce, en ce qu’ils accordent, notam-

                                                                           66

ent, une protection au moyen de mécanismes bien précis, tels que l’arbi-
  ge obligatoire, la décharge de l’obligation d’épuiser les voies de recours
  ernes, l’élargissement de la portée de la notion d’« investissement », la
 nstitution de la société selon le droit de l’Etat national des actionnaires
  d’un Etat tiers, etc. Cette situation nouvelle née de l’évolution du droit
 s investissements étrangers a conduit à abandonner purement et sim-
ement la distinction entre personnalité morale de l’entreprise et per-
 nnalité des actionnaires, avec pour conséquence un net décalage
 tre la norme existant en droit international coutumier et celle conte-
 e dans la plupart des traités d’investissement, la protection offerte
 r la première (pour autant qu’elle soit reflétée dans l’arrêt rendu en
 ffaire de la Barcelona Traction) étant bien moindre que celle pré-
 e par les traités d’investissement. Au vu de ce décalage, le moins
 e l’on puisse dire de cet état du droit international coutumier est qu’il
 sse à désirer.
 Le raisonnement qui sous-tend aussi bien l’arrêt du 24 mai 2007 sur les
 ceptions préliminaires que la présente décision est que la distinction
 tre les droits de la société, d’une part, et les « simples intérêts des
 tionnaires », de l’autre, ressortit, intrinsèquement, à la nature même des
 ciétés anonymes ou des sociétés à responsabilité limitée. L’argument
 nsiste ainsi à affirmer que, les actionnaires étant protégés en droit
  erne (notion transposée, par analogie, en droit international) contre
 xposition de l’ensemble de leurs actifs aux risques encourus, ils doivent,
 on la même logique, être prêts à accepter des pertes limitées à la partie
   leur richesse constituée par leur apport individuel au capital de la
 ciété, la Fortune étant une divinité capricieuse dont le droit, impuissant
 garantir les humeurs, peut, tout au plus, tempérer l’inconstance par
nstitution de la responsabilité limitée. Pour reprendre les termes
mployés au paragraphe 42 de l’arrêt rendu en l’affaire de la Barcelona
 action, « les droits des actionnaires à l’égard de la société et de ses biens
  tent limités, ce qui est d’ailleurs un corollaire du caractère limité de
  r responsabilité » (Barcelona Traction, Light and Power Company,
 mited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil
 70, p. 35, par. 42 ; les italiques sont de nous).
 Cela est peut-être vrai en règle générale. Toutefois, dans le domaine du
 oit interne, qui a vu naître la notion de responsabilité limitée, les action-
 ires ne se sont jamais vu refuser la protection dont sir Gerald Fitzmau-
 e, dans son opinion individuelle en l’affaire de la Barcelona Traction,
 pliquait qu’elle faisait contrepoids à ce qu’il appelait l’« hégémonie » de
 société (ibid., p. 68, par. 8). Dans cette opinion qui, pour beaucoup, a
 t date, le juge Fitzmaurice a analysé les raisons pour lesquelles le droit
  erne n’autorisait pas un actionnaire à intenter un recours en protection
 s droits de la société alors même qu’un préjudice causé à celle-ci pouvait
 oir sur lui des répercussions directes ou indirectes :

      « La véritable raison (extérieure au droit mais sous-jacente à celui-
   ci) qui justifie que l’on dénie à l’actionnaire la possibilité d’agir

                                                                           67

  lorsqu’il y a atteinte aux droits de la société est que normalement il
  n’a pas besoin de le faire. La société agira et, ce faisant, protégera
  automatiquement non seulement ses propres intérêts mais aussi ceux
  des actionnaires. On part donc de la double hypothèse que la société
  est capable d’agir et qu’elle le fera, à moins d’avoir des raisons impé-
  rieuses de s’abstenir dans son propre intérêt et donc indirectement
  dans celui des actionnaires. » (C.I.J. Recueil 1970, opinion indivi-
  duelle du juge sir Gerald Fitzmaurice, p. 68-69, par. 10.)
Cette hypothèse ne tient pas dans le domaine du droit international.
Etat national de la société conserve toute discrétion pour décider d’agir
 non pour le compte de la société. Rappelons d’ailleurs que les obser-
tions du juge Fitzmaurice portaient sur des faits propres à l’affaire de
Barcelona Traction, dans laquelle le Canada, Etat protecteur, quoique
ant parfois agi au nom de la société, s’était pour l’essentiel abstenu de
faire.
C’est là a priori un aspect encore plus pertinent compte tenu des cir-
nstances de l’espèce, en laquelle l’Etat national des deux sociétés, Afri-
m-Zaïre et Africontainers-Zaïre, est précisément celui auquel est imputé
cte illicite.
Dans un autre passage de son opinion individuelle, le juge Fitzmaurice
visageait précisément ce cas de figure :
     « En réalité il semble qu’il n’y ait qu’un seul type de situation où
  l’intervention du gouvernement d’actionnaires étrangers soit plus ou
  moins nettement admise : quand la société intéressée a la nationalité de
  l’Etat responsable des actes ou du dommage dont il est fait grief et
  quand ceux-ci, ou les conséquences qui en découlent, sont de nature à
  mettre la société dans l’incapacité de facto de protéger ses intérêts
  et, partant, ceux des actionnaires. Il est évident que, dans les cas
  de ce genre, aucune intervention ni réclamation pour le compte de la
  société elle-même ne saurait par hypothèse être possible sur le plan
  international puisque, d’une part, il s’agit d’une société natio-
  nale et non étrangère et que, d’autre part, l’autorité à laquelle la
  société devrait pouvoir s’adresser pour obtenir appui ou protection
  est précisément l’auteur du préjudice. Par conséquent, ce qui arrive
  en l’occurrence ce n’est pas tellement que la règle normale d’inter-
  vention par le gouvernement de la société, pour le compte de la
  seule société, devient inapplicable, mais qu’elle perd toute perti-
  nence et toute signification. La personne morale étant devenue im-
  puissante et incapable d’agir utilement, les actionnaires viennent
  en quelque sorte se substituer à la direction pour assurer la protec-
  tion des intérêts de la société par tous les moyens légaux qui leur
  sont ouverts. Si certains actionnaires sont de nationalité étrangère,
  l’un de ces moyens consiste à solliciter l’intervention de leur gou-
  vernement, ce qui doit être considéré comme admissible dans ces
  conditions. » (Ibid., p. 72-73, par. 14 ; les premiers et troisièmes itali-
  ques sont de nous.)

                                                                          68

 l’appui de cette affirmation, le juge Fitzmaurice citait Paul de Vis-
her 1 :
      « Il en découle nécessairement que si la justification rationnelle de
   la technique de la personnalité morale vient à s’écrouler par le fait
   même de l’Etat dont le droit régit le statut et l’allégeance de la per-
   sonne morale, la personnalité morale n’est plus qu’une fiction vide
   de tout sens, dans laquelle il ne faut plus voir qu’un faisceau de
   droits individuels. »
 D’aucuns argueront qu’il ne s’agit là que d’une opinion individuelle, et
 e la Cour, dans l’arrêt qu’elle a rendu au principal en l’affaire de la
 rcelona Traction, n’a pas adopté cette manière de voir. Or, il apparaît
 e tel n’est pas le cas.
 Il importe tout d’abord de rappeler que, dans l’affaire de la Barcelona
 action, la Cour se trouvait face à une « relation triangulaire », pour
prendre ses termes (C.I.J. Recueil 1970, p. 42, par. 69), dans laquelle les
ois sommets du triangle étaient le Canada, l’Espagne et la Belgique.
 aminant les liens entre les trois gouvernements, la Cour a conclu ceci :
      « En somme il ressort du dossier qu’à partir de 1948 le Gouverne-
   ment canadien a fait auprès du Gouvernement espagnol de nom-
   breuses démarches dans lesquelles on ne saurait voir autre chose que
   l’exercice de la protection diplomatique de la société Barcelona Trac-
   tion. Il ne s’agit donc pas d’un cas où la protection diplomatique a été
   refusée, ni d’un cas où elle est restée théorique. » (Ibid., p. 43-44,
   par. 76 ; les italiques sont de nous.)
 Bien qu’ayant essentiellement affaire à une relation triangulaire, la
our n’en a pas moins envisagé le cas où, pour des raisons d’équité, lors-
 e l’Etat dont la responsabilité est en cause est l’Etat national de la
ciété, l’Etat national des actionnaires peut assumer la protection de
ux-ci, affirmant :

     « Certes on a soutenu que, pour des raisons d’équité, un Etat devrait
   pouvoir assumer dans certains cas la protection de ses ressortissants
   actionnaires d’une société victime d’une violation du droit inter-
   national. Ainsi, une thèse s’est développée selon laquelle l’Etat des
   actionnaires aurait le droit d’exercer sa protection diplomatique
   lorsque l’Etat dont la responsabilité est en cause est l’Etat national
   de la société. Quelle que soit la validité de cette thèse, elle ne saurait
   aucunement être appliquée à la présente affaire, puisque l’Espagne
   n’est pas l’Etat national de la Barcelona Traction.
     En revanche la Cour estime que, dans le domaine de la protection
   diplomatique comme dans tous les autres domaines, le droit interna-

  Paul de Visscher, « La protection diplomatique des personnes morales », Recueil des
 rs de l’Académie de droit international de La Haye, t. 102 (1961), p. 465.

                                                                                  69

   tional exige une application raisonnable. Il a été suggéré que, si l’on
   ne peut appliquer dans un cas d’espèce la règle générale selon laquelle
   le droit de protection diplomatique d’une société revient à son Etat
   national, il pourrait être indiqué, pour des raisons d’équité, que la
   protection des actionnaires en cause soit assurée par leur propre Etat
   national. L’hypothèse envisagée ne correspond pas aux circonstan-
   ces de la présente affaire.
      Etant donné toutefois la nature discrétionnaire de la protection
   diplomatique, les considérations d’équité ne sauraient exiger plus
   que la possibilité de voir intervenir un Etat protecteur, qu’il s’agisse,
   en vertu de la règle générale exposée plus haut, de l’Etat national de
   la société ou, à titre subsidiaire, de l’Etat national des actionnaires
   réclamant protection. » (C.I.J. Recueil 1970, p. 48, par. 92-94.)
Quoique la Cour poursuive en mentionnant les raisons pratiques qui
 urraient militer contre l’opportunité de fonder ainsi le droit d’exercer la
otection sur des considérations d’équité, tout particulièrement si les
vestisseurs sont nombreux, de nationalités différentes et détenteurs de
rts minoritaires, elle n’a jamais exclu, par principe, le recours à la protec-
 n diplomatique des actionnaires en l’absence d’un Etat protecteur. Or,
 us ne saurions songer à un cas où des considérations d’équité se seraient
  uvées plus justifiées qu’en la présente espèce, dans laquelle il n’existait,
  surplus, aucun risque de voir le fait d’« ouvr[ir] la voie à des réclama-
 ns diplomatiques concurrentes » créer un climat « de confusion et d’insé-
rité dans les relations économiques internationales » (ibid., p. 49, par. 96).
En outre, dans l’affaire de la Barcelona Traction, la Cour a pris soin
  souligner que sa conclusion (quant à la distinction entre la person-
 lité de la société et celle des actionnaires) s’inscrivait dans le cadre
s circonstances propres à l’espèce. En précisant que, « [p]our les mo-
s [qu’elle avait] indiqués, la Cour n’[était] pas d’avis que, dans les
 constances particulières de [l’]affaire, des considérations d’équité
 ssent] de nature à conférer qualité pour agir au Gouvernement belge »
 id., p. 50, par. 101 ; les italiques sont de nous), elle reconnaissait, que,
 ns d’autres cas de figure, cette qualité pouvait a contrario être conférée
 ur des raisons d’équité (équité infra legem).
Il est également à relever que les juges qui ont fait leurs les conclusions
ncernant le défaut de qualité de l’Etat des actionnaires en l’affaire de la
 rcelona Traction étaient, pour une large part, animés par la crainte,
rt concrète et peut-être légitime, que la reconnaissance à l’Etat national
   droit d’agir en protection de ses actionnaires ne mène à des abus de
  part de pays exportateurs de capitaux et à l’instauration d’un néo-
lonialisme économique 2. Le juge Ammoun citait ainsi, entre autres,
  travaux de l’Institut de droit international en ces termes :

  Le juge Ammoun cite les opinions de MM. Nagendra Singh (Inde), Kamil Yasseen
ak) et Nihat Erim (Turquie), et, en note de bas de page, les observations du profes-
 r Rolin.

                                                                                 70

      « Quant à l’Institut de droit international, il eut à étudier en 1967,
   à la session de Nice, le problème des investissements dans les pays en
   voie de développement. Les juristes du groupe afro-asiatique qui ont
   participé aux travaux de cette session ont exprimé l’opinion de leur
   groupe en répondant par la négative à la question de savoir si « les
   actionnaires sont en droit de demander la protection diplomatique
   de leur Etat au cas où la société dans laquelle ils ont investi ne peut
   ou ne veut pas la demander elle-même à l’encontre du pays en voie
   de développement ». » (C.I.J. Recueil 1970, opinion individuelle du
   juge Ammoun, p. 330, par. 39.)
L’ironie veut que la réalité ait dépassé toutes les appréhensions. La
olifération des traités d’investissement bilatéraux et multilatéraux, et
 ffirmation par certains Etats d’un droit, parfois inscrit dans leur légis-
 ion 3, d’intervenir en vue de protéger les intérêts de leurs ressortissants
tionnaires de sociétés étrangères, conjuguées à une évolution parallèle
 ns le domaine des droits de l’homme, sur laquelle nous reviendrons un
u plus loin, ont toutes eu pour conséquence que le faible degré de pro-
  tion reconnu aux actionnaires par le droit coutumier n’est plus désor-
ais le lot que des seuls damnés de la terre, tel M. Diallo. Un résultat que
escomptaient assurément pas les juges dont la préoccupation première
ait, pour reprendre les termes employés par le professeur Rolin,
   « d’encourager les investissements au profit des pays en voie de déve-
   loppement en donnant des garanties de part et d’autre, tant à ces
   pays eux-mêmes, pour éviter un néo-colonialisme économique ame-
   nant leur sujétion aux pays riches, que pour mettre les investisseurs à
   l’abri de certains risques » (cité par le juge Ammoun, ibid., p. 330,
   note de bas de page no 83).
Quoi qu’il en soit, c’est une interprétation restrictive et, à notre humble
 s, infondée de l’arrêt rendu en l’affaire de la Barcelona Traction qui s’est
 yé un chemin dans l’arrêt de 2007 sur les exceptions préliminaires, dans
 uel la Cour a retenu l’exception de la RDC « en ce qu’elle a trait à la
otection de M. Diallo pour les atteintes alléguées aux droits des sociétés
 ricom-Zaïre et Africontainers-Zaïre » (Ahmadou Sadio Diallo (Répu-
 que de Guinée c. République démocratique du Congo), exceptions
éliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 617, point 1, al. b), du dis-
 sitif). Cette conclusion est maintenant revêtue de l’autorité de la chose
gée.
Toutefois, dans ce même arrêt, la Cour a rejeté l’exception de la RDC
 n ce qu’elle a trait à la protection des droits propres de M. Diallo en

  Selon les règles applicables aux réclamations internationales (Rules Applying to Inter-
 ional Claims) édictées par le Royaume-Uni en 1985, « lorsqu’un ressortissant britan-
 ue possède un intérêt, en tant, par exemple, qu’actionnaire, dans une société constituée
on le droit d’un autre Etat, dont elle a en conséquence la nationalité, et que ledit Etat
e cette société, le Gouvernement de Sa Majesté peut intervenir pour protéger les intérêts
 ressortissant britannique » (Rule VI, dans ICLQ, vol. 37 (1988), p. 1007 (réimpr.)).

                                                                                      71

nt qu’associé des sociétés Africom-Zaïre et Africontainers-Zaïre » (C.I.J.
 cueil 2007 (II), p. 617, point 1, al. a), du dispositif). C’est sur ces
oits, qui ne relèvent pas de la chose jugée, que nous allons à présent
 us pencher.
Il convient de rappeler que la Cour, dans l’affaire de la Barcelona
 action, a fait la distinction entre, d’une part, les droits de la société et
   intérêts des actionnaires 4 (C.I.J. Recueil 1970, p. 36, par. 46), et,
autre part, les droits de la société et les droits propres des actionnaires
 id., p. 36, par. 47), écrivant :
       « La situation est différente si les actes incriminés sont dirigés
    contre les droits propres des actionnaires en tant que tels. Il est bien
    connu que le droit interne leur confère des droits distincts de ceux de
    la société, parmi lesquels le droit aux dividendes déclarés, le droit de
    prendre part aux assemblées générales et d’y voter, le droit à une
    partie du reliquat d’actif de la société lors de la liquidation. S’il est
    porté atteinte à l’un de leurs droits propres, les actionnaires ont un
    droit de recours indépendant. Il n’y a pas de divergences de vues
    entre les Parties sur ce point. Il convient toutefois de distinguer entre
    une atteinte directe aux droits des actionnaires et les difficultés ou
    pertes financières auxquelles ils peuvent se trouver exposés en raison
    de la situation de la société. » (Ibid., p. 36, par. 47.)
La Cour n’a pas approfondi à cette occasion les conséquences de cette
 tinction ; le Gouvernement belge n’ayant pas « fond[é] ... sa demande
r une atteinte aux droits propres des actionnaires, elle ne [pouvait] aller
 -delà de la demande telle qu’elle a[vait] été formulée » par ce gouver-
ment (ibid., p. 37, par. 49).
En la présente espèce, en revanche, la Guinée a (re)formulé sa demande
  termes d’atteinte aux droits propres de M. Diallo en tant qu’associé
aragraphe 13 de l’arrêt). En outre, l’énumération de ces droits contenue
 ns l’arrêt rendu en l’affaire de la Barcelona Traction n’étant pas
haustive (comme en témoigne l’usage de l’expression « parmi lesquels »),
Guinée a ajouté aux trois droits mentionnés alors un quatrième ensem-
e de droits : les droits « de propriété et de direction des sociétés qu[e
. Diallo] a[vait] fondées en RDC » et dont il était l’unique associé ; le
oit de « poursuivre le recouvrement des nombreuses créances qui lui
aient] dues, à lui-même et auxdites sociétés, tant par la RDC elle-même
 e par d’autres co-contractants » ; et le droit de ne pas être l’objet d’une
propriation de fait.
Ces droits et les atteintes à ces droits ne peuvent être mesurés à l’aune
un critère unique, indépendamment de la taille de la société en ques-

  S’agissant de cette dernière distinction, la Cour, dans l’affaire de la Barcelona Trac-
n, a ainsi, à propos de ces droits, apporté la précision suivante : « La responsabilité n’est
  engagée si un simple intérêt est touché ; elle ne l’est que si un droit est violé, de sorte
e des actes qui ne visent et n’atteignent que les droits de la société n’impliquent aucune
ponsabilité à l’égard des actionnaires même si leurs intérêts en souffrent. » (C.I.J.
cueil 1970, p. 36, par. 46).

                                                                                         72

 n, ou du caractère central du rôle joué par certains individus dans la
stion de cette société. En l’affaire de la Barcelona Traction — dans le
dre de laquelle l’actionnaire ne pouvait « être identifié à la société, dont
[était] séparé par de nombreuses barrières » (Barcelona Traction, Light
d Power Company, Limited (Belgique c. Espagne), deuxième phase,
rêt, C.I.J. Recueil 1970, p. 34, par. 41 ; les italiques sont de nous) —, il
rait été tout à fait légitime de faire état du droit de tenir des assemblées
nérales et de nommer un gérant.
La présente affaire, toutefois, se distingue incontestablement de celle
 la Barcelona Traction à cet égard. Les deux sociétés étaient devenues
s sociétés unipersonnelles, fonctionnant en tant que telles en RDC
 fait que les Parties ne contestent pas —, et leur unique associé en était
ssi le gérant. Faire obligation à l’associé de tenir des assemblées géné-
 es, ou prendre prétexte de ce que celui-ci ne l’a pas fait pour affirmer
 e ses droits de prendre part aux assemblées générales et d’y voter, de
 mmer un gérant ou encore de contrôler la gérance des sociétés n’ont
s été violés, est parfaitement surréaliste (un associé/gérant impécunieux
 en exil se réunissant en assemblée générale avec lui-même ?).
Au paragraphe 115 du présent arrêt, la Cour, manifestement, cherche à
 n excuser. Ce paragraphe mérite d’être cité in extenso :
     « Dans les motifs qui vont suivre, la Cour veillera à maintenir
  strictement la distinction entre les atteintes alléguées aux droits des
  deux SPRL en cause et les atteintes alléguées aux droits propres
  de M. Diallo en tant qu’associé de celles-ci (voir C.I.J. Recueil
  2007 (II), p. 605-606, par. 62-63). Qu’une telle distinction puisse
  paraître artificielle dans le cas d’une SPRL dont les parts sociales
  sont détenues en fait par un seul associé, la Cour le conçoit. Elle n’en
  reste pas moins juridiquement fondée, et il est indispensable de
  l’observer rigoureusement dans la présente affaire. La Guinée elle-
  même accepte, dans la phase actuelle de la procédure, cette distinc-
  tion, et la plupart de ses arguments sont précisément fondés sur elle.
  La Cour doit se prononcer sur les prétentions du demandeur telles
  que celui-ci les a présentées. »
La Guinée a bien sûr dû accepter cette distinction, compte tenu de
utorité de la chose jugée dont est revêtu l’arrêt de 2007. Toutefois,
 us pensons que rien n’empêchait la Cour de prendre acte de la réalité
  la situation et, plus particulièrement, de ce que, lorsqu’il n’y a de fait
 ’un associé/gérant, l’atteinte aux droits de la société est ipso facto une
 einte aux droits propres de son propriétaire.
En insistant pour appliquer de manière dogmatique une solution toute
 te, celle offerte par la Barcelona Traction (ou plus exactement par une
 erprétation étroite de cette décision, ne prenant pas en compte l’absence
un Etat protecteur), la Cour a manqué l’occasion qui lui était donnée
accorder réparation à M. Diallo, sur la base de considérations d’équité,
ns pour autant porter atteinte à l’autorité formelle dont est investi
n arrêt de 2007. Non moins important, elle a manqué une occasion

                                                                         73

aligner la norme de protection applicable à des investisseurs tels
 e M. Diallo sur celle que l’on trouve désormais dans la jurisprudence
  juridictions arbitrales et régionales, norme dont, ainsi qu’évoqué plus
ut, il est loisible de penser qu’elle est devenue une norme internationale
 nimale dont même les investisseurs non couverts par des traités d’inves-
sement bilatéraux ou multilatéraux peuvent se prévaloir.
C’est à cette évolution récente, pertinente pour les questions qui nous
cupent ici, que, afin de déterminer l’état actuel du droit, nous allons
 us intéresser dans la dernière partie de la présente opinion dissidente
mmune.
Nous voudrions toutefois commencer par préciser que, lorsque nous
rlons d’évolution récente, nous n’entendons pas pour autant mini-
 ser l’importance de précédents plus anciens — citons notamment
   affaires suivantes : Delagoa Bay Railway Company ; Mexican Eagle
 mpany ; Romano-Americana 5 ; El Triunfo (sentence du 8 mai 1902) 6 ;
 utsche Amerikanische Petroleum Gesellschaft Oil Tankers (sentence
  5 août 1926) 7.
Il y a, pensons-nous, trois développements dans le droit moderne régis-
nt le traitement par les Etats des investissements étrangers qui, cumu-
 , pourraient justifier de revenir sur la règle énoncée dans l’affaire de la
 rcelona Traction concernant la qualité pour agir. Ils portent sur la pro-
 tion contre l’expropriation indirecte ; la protection diplomatique des
tionnaires contre l’Etat national de la société ; et la portée des traités
 atéraux d’investissement.
Ainsi, en ce qui concerne l’expropriation indirecte, le tribunal des
clamations Iran/Etats-Unis a jugé qu’il y avait expropriation lorsque
 ingérence de l’Etat dans les droits de propriété [était] telle que ces
oits [étaient] rendus à ce point inutiles que leurs titulaires d[evaient]
 e réputés avoir été expropriés » (Iran-US Claims Tribunal Reports 122,
154). De même, dans la sentence rendue le 29 mai 2003 en l’affaire Tec-
  d v. United Mexican States (CIRDI) 8, il a été considéré qu’une
propriation devait être réputée avoir eu lieu si le plaignant « avait été
  vé de manière radicale de l’utilisation et de la jouissance économi-
 es de ses investissements, comme si les droits qui y étaient ratta-
és ... avaient cessé d’exister » (p. 43, par. 115).
Tel est précisément le type de préjudice subi par les sociétés de
. Diallo, à la suite d’une expulsion qui, incontestablement, était illicite.


  Delagoa Bay Railway Company, Digest of International Law, vol. VI, p. 648 ;
 xican Eagle Company (El Aguila), M. Whiteman, Digest of International Law, vol. VIII,
1272-1274 ; Romano-Americana, Hackworth, Digest of International Law, vol. V, p. 841.
  El Triunfo, sentence du 8 mai 1902, Nations Unies, Recueil des sentences arbitrales,
. XV, p. 467.
  Deutsche Amerikanische Petroleum Gesellschaft Oil Tankers, sentence du 5 août 1926,
tions Unies, Recueil des sentences arbitrales, vol. II, p. 790.
  Tecnicas Medioambientales Tecmed v. United Mexican States, sentence du
 mai 2003, CIRDI, affaire no ARB (AF)/00/2.

                                                                                   74

ans l’affaire Biloune and Marine Drive Complex Ltd. v. Ghana Invest-
  nts Centre 9, le tribunal, qui avait également à connaître de l’expulsion
  celui qui se trouvait être le pilier d’une société unipersonnelle (quoique
nstituée en société anonyme) — la MDCL —, s’est fondé sur le rôle
ntral joué par M. Biloune dans la promotion, le financement et la ges-
 n de cette société pour conclure que l’expulsion de l’intéressé avait de
 t empêché la société de poursuivre l’exécution de son projet, cet état de
 t constituant une expropriation non déclarée (« constructive expropria-
 n ») des droits contractuels de la MDCL à l’égard du projet et, partant,
 e expropriation d’une valeur égale à celle des intérêts de M. Biloune
 ns la MDCL, dès lors que le défendeur ne pouvait établir, preuves
ncluantes à l’appui, que ces faits étaient suffisamment justifiés.
En ce qui concerne la protection des actionnaires en droit internatio-
 l, il suffit de rappeler une autre interprétation possible — et faite
ailleurs par la Commission du droit international — du paragraphe 92
  l’arrêt rendu en l’affaire de la Barcelona Traction, à savoir que la Cour
aurait pas contredit la thèse selon laquelle « l’Etat des actionnaires
 rait le droit d’exercer sa protection diplomatique lorsque l’Etat dont la
  ponsabilité est en cause est l’Etat national de la société » 10, s’étant
ntentée de noter que, « [q]uelle qu[’en] soit la validité[,] cette thèse ... ne
urait aucunement être appliquée à la présente affaire, puisque l’Espa-
 e n’est pas l’Etat national de la Barcelona Traction » (C.I.J. Recueil
 70, p. 48, par. 92). Enfin, s’agissant des traités bilatéraux d’investisse-
ent, il convient de relever que la protection qu’ils accordent aux inves-
sements concernés est nettement plus étendue que celle demandée par
  Guinée en la présente affaire. La protection garantie par les traités
 nvestissement englobe en effet des cas où l’actionnaire et la société ne
uvent s’identifier aussi étroitement l’un à l’autre que M. Diallo et ses
ux sociétés, puisqu’elle s’étend notamment aux actionnaires minoritai-
   et à des actionnaires dont la société est constituée selon le droit d’un
at tiers (comme l’était la Barcelona Traction).
Enfin, nous voudrions souligner en quelques mots les conséquences
 e certains développements intervenus dans le domaine des droits de
 omme ont eues sur le droit de ne pas être soumis à une expropriation
  ecte ou indirecte. Ainsi, la Cour européenne des droits de l’homme a
 mis que le propriétaire exclusif d’une société pouvait se prétendre « vic-
me » — au sens de l’article 34 de la convention de sauvegarde des droits
  l’homme et des libertés fondamentales, signée à Rome en 1950 — de
esures dirigées contre son entreprise puisque, dans le cas d’une société
 ipersonnelle, il n’existait aucun risque de divergence d’opinion entre les


 Biloune and Marine Drive Complex Ltd. v. Ghana Investments Centre and the Gov-
ment of Ghana, sentence sur la compétence et la responsabilité, 27 octobre 1989, 95
R 184.
0 Commentaire relatif au projet d’article 11 b) sur la protection diplomatique, p. 64-

 (Rapport de la Commission du droit international, 58e session, 1er mai-9 juin et 3 juil-
11 août 2006, Nations Unies, doc. A/61/10.)

                                                                                      75

tionnaires ou entre les actionnaires et le conseil d’administration quant
 a réalité des atteintes aux droits protégés par la convention ou quant à
 réaction qu’elles appelaient (voir Ankarcrona c. Suède (déc.), no 35178/
 , 27 juin 2000 ; Dyrwold c. Suède, no 12259/86, décision de la commis-
  n du 7 septembre 1990). Plus récemment, dans l’affaire Nosov c. Rus-
   (déc.), no 30877/02, 20 octobre 2005, la Cour a estimé que, en ce qui
ncerne la question de savoir si un actionnaire pouvait ou non être
nsidéré comme victime, seules des circonstances exceptionnelles justi-
 ient de ne pas tenir compte de la qualité de personne morale d’une
ciété — dès lors, par exemple, qu’il était clairement établi que celle-ci
ait dans l’impossibilité de saisir la Cour par l’intermédiaire des organes
ablis en vertu de ses statuts ou, dans le cas d’une liquidation ou d’une
 llite, des liquidateurs ou du syndic de faillite.
 En résumé, plusieurs raisons impérieuses commandaient à la Cour de
   pas faire sienne la conclusion selon laquelle les droits propres de
. Diallo en tant qu’associé n’ont pas été violés par les autorités de la
DC. Premièrement, les mesures des autorités de la RDC ayant abouti à
ncarcération puis à l’expulsion de M. Diallo et la perte des droits de
opriété de l’intéressé dans ses sociétés qui s’en est suivie étaient, en rai-
n du lien de causalité qui existait clairement entre elles, constitutives
une expropriation non déclarée. Deuxièmement, la conclusion de la
our repose sur une interprétation étroite et infondée de l’arrêt rendu en
 ffaire de la Barcelona Traction, laquelle se distingue en tout état de
use de la présente espèce, en ce que celle-là portait sur une relation
angulaire tandis que, dans celle-ci, l’Etat national des sociétés (la
DC) était l’Etat accusé d’avoir commis un acte illicite.
 Troisièmement, cette affaire constitue selon nous un dangereux précé-
nt pour les investisseurs étrangers non protégés par des traités bilaté-
ux d’investissement. La faiblesse de la norme de protection, hors du
dre de ce type de traités, contraste nettement avec le champ d’applica-
  n du droit moderne de l’investissement étranger, qui va bien au-delà de
  que la Guinée a demandé en la présente affaire. La Cour a ainsi man-
 é une occasion de rendre justice à M. Diallo et d’aligner la norme de
otection existant en droit international coutumier sur celle qui est en
gueur dans le droit moderne des investissements.

                              (Signé) Awn Shawkat AL-KHASAWNEH.
                                (Signé) Abdulqawi Ahmed YUSUF.




                                                                          76

